Citation Nr: 1729274	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for a bilateral leg disability, claimed as sciatica as secondary to the lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1983 and October 2004 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and December 2011 rating decisions of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

By way of procedural history, the January 2009 rating decision denied service connection for lumbosacral osteoarthritis (claimed as lumber spine disability).  In the same decision, the RO granted service connection for bilateral hearing loss, effective August 31, 2008 and assigned an initial non-compensable rating (0%).  In January 2010, the Veteran submitted a notice of disagreement and in response to an April 2011 statement of the case, the Veteran perfected his appeal in May 2011.

The RO denied service connection for bilateral leg condition to include sciatic nerve problems, as secondary to lumbar spine disability, in a December 2011 rating decision.  The Veteran submitted a notice of disagreement in April 2012.  In response to a June 2014 statement of the case, the Veteran perfected his appeal in August 2014.
 
The issues of service connection for lumbar spine disability and bilateral leg disability, to include sciatic nerve problems, as secondary to lumbar spine disability, is remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  VA audiometric findings dated October 2008 reflect the Veteran's bilateral hearing loss disability during that examination was no worse than Level I in the right ear and Level I in the left ear.

2.  VA audiometric findings dated October 2015 show that the Veteran's bilateral hearing loss disability during that examination was no worse than Level II in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran appealed the propriety of the initially assigned rating from the original grant of service connection for bilateral hearing loss.  VA's General Counsel has held that no additional notice is required for such downstream issues.  VAOPGCPREC 8-2003.  The Court specifically held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

As such, all necessary development has been accomplished to the extent possible and, therefore, appellate review of these claims may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  




Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016). 

Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2016).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2016).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Bilateral Hearing Loss

The RO awarded service connection for bilateral hearing loss at a non-compensable (zero percent) rate in a January 2009 rating decision.  The Veteran asserts that he is entitled to an increased rating.

A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85 (2016).  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (d) (2016).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85 (2016). 

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2016).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b) (2016).

Of record are results from VA compensation audio examinations from October 2008 and October 2015.

In October 2008, the Veteran underwent a VA audiology examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
51.25
60
45
50
50
LEFT
42.50
25
30
55
60

Speech recognition scores were 98 percent in both the right ear and left ear.  The diagnosis was moderate to moderately severe in the right ear, and normal to moderately severe hearing loss in the left ear.

The Veteran's puretone threshold average of 51.25 with speech recognition ability of 98 percent in the right ear results in Level I hearing acuity using Table VI. 

In the left ear, the Veteran's puretone threshold average of 42.50 with speech recognition ability of 98 percent results in Level I hearing acuity using Table VI.

Applying the Roman numeral designation of Level 1 in the right ear, and Level 1 in the left ear to Table VII, the result is a zero percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, DC 6100.

In October 2015, the Veteran underwent an additional VA audiology examination to assess the current nature and severity of his hearing loss.  He reported continued hearing difficulties, as well as wearing hearing aids for the past 10 years.  Puretone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
61.25
65
50
65
65
LEFT
42.50
25
30
50
65

Speech recognition score was 92 percent in the right ear and 96 percent in the left ear.  Diagnosis was mixed hearing loss in the right ear, and sensorineural hearing loss in the left ear.

The audiometric testing results indicated, the Veteran's hearing acuity was Level II in the right ear, and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, DC 6100, Table VI (2016).  The application of the Ratings Schedule establishes that a zero percent rating for bilateral hearing loss is warranted under DC 6100, Tables VI, VII (2016).  Accordingly, a higher rating is not warranted based on the October 2015 VA audiometric results as well.

In addition to the medical evidence, the Board considered the Veteran's statements that his hearing loss disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone are not sufficient to address the rating criteria under 38 C.F.R. § 4.85, DC 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 38 C.F.R. § 3.159 (a)(1) and (2).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran in this case has not alleged, and the evidence does not show, that he is unemployable due to the service-connected bilateral hearing loss.  According to the October 2015 VA examination report, the Veteran did not indicate that his bilateral hearing loss affected his ability to work.  Furthermore, although the VA examiner assessed that the Veteran's hearing loss had impact on his daily life, including, his ability to work, he specifically noted the Veteran's complaints were limited to the need to turn the volume up on the television or to talk loudly.  However, no impairment in terms of occupational tasks was noted.  Accordingly, the issue of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In summary, there is no basis to support a compensable disability rating for the Veteran's service-connected bilateral hearing loss disability at any time during the pendency of this claim.  Staged ratings are not warranted.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking entitlement to service connection for lumbar spine disability.  Further development is necessary prior to analyzing the merits of the claim.

As noted above, the Veteran was on active duty from May 1981 to May 1983 and October 2004 to August 2008.  

The Veteran contends that his lumbar spine disability pre-existed his second tour of duty, and that his condition was aggravated during active service.  He asserts that he underwent surgery in 1992, and again in 1997, on his herniated discs at L5-S1 prior to his reactivation in October 2004.  He maintains his back was re-injured after a fall while in service and that he was treated several times for low back pain.  

By way of history, the record shows that the Veteran received medical treatment between his two periods of active service.  According to a March 1996 Report of Medical Examination, the examiner noted that the Veteran had limited range of motion of his spine.  Further, on a November 2000 Report of Medical History, the Veteran endorsed that he had had recurrent back pain.  The reviewing physician noted he had had back surgeries in 1992 and 1997 for herniated discs and experienced occasional back pain.  Moreover, in May 2004, five months before his second period of active duty, an examiner noted the Veteran's two lumbar surgeries on an initial medical review, and stated the Veteran reported he had no current problems with his back.  Nonetheless, the examiner determined that the Veteran needed an evaluation for a "permanent P2 profile", which was later completed.  The P2 profile noted the Veteran's prior back surgeries. 

Notwithstanding the prior records, the evidence of record does not contain an enlistment examination, immediately prior to the Veteran's re-activation in October 2004, that notes the Veteran's lumbar spine condition.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before active service and was not aggravated by active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2016).  

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03. 

In connection with the instant appeal, the Veteran was afforded a VA examination in December 2008.  The examiner reported the Veteran's history back surgeries and documented several treatment notes.  He diagnosed the Veteran with low back pain with possible left lower extremity weakness and opined that the condition was present prior to the Veteran entering service.  However, the examiner concluded that the Veteran's low back disability is less likely due to his military service, and more likely than not due to the "inherent character of the condition, particularly when coupled with his weight gain."  This response is not adequate because the standard used in addressing the question is not the applicable standard in this case.  

The Board finds an addendum opinion is warranted to assist in resolving if the Veteran's lumbar spine disability pre-existed service and if it was not aggravated during active duty.  On remand, the examiner must address whether the Veteran clearly and unmistakably had a lumbar spine disability prior to his second period of active service and if so, whether it was clearly and unmistakably not aggravated by such service.  

Bilateral Leg Disability

The Veteran also seeks service connection for a bilateral leg disability, to including sciatic nerve problems, claimed as secondary to his current lumbar spine disability.  

The medical evidence suggests possible neurologic impairment in the left leg, as evidenced by a December 2008 VA examination diagnosis of chronic low back pain with possible left lower extremity weakness.  

The Veteran's primary contention is that he has neurologic impairment in the lower extremities as secondary to his lumbar spine disability.  The Veteran is not currently service connected for a lumbar spine disability; however, as indicated, such issue is on appeal and requires further development.  As such, the Board finds that his claim for bilateral leg disability, claimed as sciatica, is intertwined with his claim for service connection for lumbar spine disability.  Thus, a decision as to the bilateral leg disability issue is dependent on the pending additional development of his claim for service connection for a lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, if there is a determination that the Veteran's lumbar spine disability is etiologically related to service, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral leg condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining and associating with the claims file any outstanding VA medical records, forward the Veteran's claims file to the medical examiner who conducted the December 2008 VA examination, or, if s/he is unavailable, from another suitably qualified clinician, for the purpose of providing a supplemental medical opinion regarding the Veteran's lumbar spine disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After a review of the Veteran's claims file, the examiner is asked to clarify the following:

(a) Is there clear and unmistakable evidence that the lumbar spine disability pre-existed the Veteran's second tour of active duty beginning in October 2004?  Consideration should be given to the Veteran's medical records dated prior to his second period of service, to include May 2004 initial medical review and P2 profile. 

(b) If there is clear and unmistakable evidence the lumbar spine disability preexisted service, is there also clear and unmistakable evidence that the Veteran's lumbar spine disability was not aggravated (permanently worsened beyond the natural progression of the disease) by active service?

** In answering this question, consider and address all of the following: i) February 2006 STR documenting a low back injury with a resultant limited duty assignment; and ii) private treatment records indicating treatment and physical therapy for the Veteran's lower back.  See May 2006 Northside Family Medicine Notes and April 2008 Johnson Memorial Hospital Rehabilitation Notes.

2.  If and only if it is determined that the lumbar spine disability is etiologically related to active service, then schedule a VA examination with a suitably qualified clinician, to determine if the nature and etiology of any currently diagnosed bilateral leg disability, to include neurologic impairment.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

After a review of the claims file and examination of the Veteran, the examiner should:

(a) Indicate any neurologic impairment present in the lower extremities, including sciatica.

(b) For each bilateral leg disability present, provide an opinion as to whether it, at least likely as not (i) originated during his period of active service or is otherwise etiologically related to his active service, (ii) was caused by his lumbar spine disability; or (iii) was aggravated by his lumbar spine disability.

A complete rationale for all proffered opinions must be provided.  

3.  Undertake any other development it determines to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran is hereby advised that failure to cooperate in the development of his claim, such as by not reporting for this VA examination, without good cause, may have adverse consequences on his pending claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


